Citation Nr: 1548883	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-25 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for depression with stress, to include as secondary to hepatitis C and/or diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to August 1980.  He died in April 2013. The Appellant is the Veteran's surviving spouse who was substituted as the claimant to continue the Veteran's pending appeal to completion.  In July 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  At the hearing, the Appellant waived initial RO consideration of any additional evidence submitted during or following the hearing.

In March 2015, the Appellant's representative requested a copy of the Veteran's record under the Freedom of Information Act (FOIA).  The FOIA request for documents was fulfilled by VA in September 2015.


FINDINGS OF FACT

1.  The Veteran did not have verified service in Vietnam during the Vietnam era.

2.  Hepatitis C was not manifested in service and such is not shown to be related to any disease, injury, or event during service, to include as due to exposure to asbestos and herbicides therein.

3.  Diabetes was not manifested in service, nor in the first year following the Veteran's discharge from active duty, and such is not shown to be related to his service, to include as due to exposure to asbestos and herbicides therein.

4.  At no time during the course of this appeal has the Veteran been diagnosed with depression with stress.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(e) (2015).

3.  The criteria for service connection for depression with stress have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in January and July 2010, VA notified the Veteran of the evidence and information needed to substantiate and complete his claims, of what information he was responsible for providing, of the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards. 

The Veteran's service treatment records (STRs) are associated with the record, and pertinent private treatment records have been secured.   The RO did not arrange for VA examinations/opinions as to the Veteran's claims of service connection decided herein.  The Board has considered whether such examinations/opinions are necessary.   However, absent any evidence suggesting that the Veteran's hepatitis C and/or diabetes mellitus are related to service, examinations to secure medical nexus opinions are not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met. See 38 C.F.R. § 3.159(c)(4).  The Board notes that the statement by a private physician that hepatitis C was "apparently acquired" following a "crush injury" in service does not trigger the duty to obtain a medical opinion as it lacks probative value.  First, it is phrased in speculative language.  Second, it is based on an inaccurate factual premise, as the report of a crush injury in service requiring transfusion has been determined to lack credibility and is inconsistent with the contemporaneous medical evidence.  Additionally, because there is no indication that depression with stress was diagnosed at any time during the course of this appeal or is otherwise related to service, there is no reasonable possibility that a VA examination or opinion could aid in substantiating that claim.  Id.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing in July 2015, the undersigned explained the evidence needed to substantiate the claims of service connection and suggested the submission of additional evidence that would help the Veteran's claim.  A deficiency in the conduct of the hearing has not been alleged by the Appellant or her representative.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2)  are satisfied.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after service when the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection requires evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic disabilities (to include diabetes mellitus) may be presumed to have been incurred in service if manifest to a compensable degree within a specified period of time following discharge from service (one year for diabetes mellitus).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40   (Fed. Cir. 2013).

Certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a veteran who served in the Republic of Vietnam during the Vietnam Era. 38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e).  Although diabetes is listed as one of the diseases, neither the Veteran nor the Appellant contend, and the evidence does not otherwise show, that the Veteran served in the Republic of Vietnam.  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120-23 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Service Connection for Hepatitis C

In his December 2009 claim, the Veteran claimed that his hepatitis C was due to asbestos exposure from his barracks in Amberg, Germany, and from a contaminated blood transfusion he received in Germany after getting into a physical altercation.  He later submitted internet articles addressing chemical exposure at Fort McClellan, Alabama, where he was later stationed.  Specifically, the articles address the Fort McClellan Health Registry Act and the text of House Resolution 6238 that proposed to establish a registry of certain veterans stationed at Fort McClellan who filed a claim of compensation on the basis of "any disability which may be associated with such service."

During March 2013 private treatment, the Veteran's oncologist noted that the Veteran had a longstanding history of chronic hepatitis C, "apparently acquired after a blood transfusion in the early 1980s" after suffering a "crush injury to his leg" while he was in the service.  He received a blood transfusion and casting but did not require operative intervention.  She noted that he had no history of intravenous drug abuse, his partner did not have hepatitis C, and that he did not live a homosexual/bisexual lifestyle.  His hepatitis C was first diagnosed in the late 1990s.

During the July 2015 videoconference hearing, the Appellant testified that the Veteran required a blood transfusion in Germany after being stabbed during a physical altercation.  She attempted to seek the Veteran's earlier treatment records but was told that they are no longer available. 

In an August 2015 statement (received by VA in September 2015), the Appellant alleged that the Veteran was exposed to different toxic chemicals, such as depleted uranium, sarin gas, mustard gas, and various other bacterial, nerve, and chemical agents while at Fort McClellan, in addition to asbestos exposure in the barracks in Germany and Fort McClellan.  She apparently seeks to attribute the Veteran's hepatitis C to exposure to such chemicals.  She again confirmed that the Veteran's earlier private treatment records have been destroyed.  She included two pay receipts from January and February 1997 as evidence that the Veteran received treatment for this disability prior to 2001; however, the pay receipts only confirm that payments of $40 were made to a medical facility and do not indicate the type of treatment provided or what, if any, diagnoses were made.  

It is not in dispute that the Veteran received treatment for, and had a diagnosis of, hepatitis C during his lifetime.  What the Appellant must show, however, to establish service connection for such is that it is directly related to the Veteran's service.  His STRs are silent for any history, complaints, findings, treatment, or diagnosis of hepatitis C during active service.  Additionally, the STRs are silent for any indication that he received a blood transfusion during service.  A June 1976 STR notes a trauma to the Veteran's left hand that resulted in a minor laceration; an August 1977 STR notes a laceration to his right hand that was approximately one centimeter long.  Neither laceration appeared to have required a blood transfusion.  The Board finds the contemporaneous medical evidence which does not reflect that the Veteran received a blood transfusion in service to be more probative and persuasive than the recollections of the Veteran and his widow many years after service.  The Board finds their statements less credible as their recollections of the injury requiring the reported blood transfusion are not consistent:  in one record the injury is described as a "crush injury" and in another it is described as a stabbing.  Accordingly, despite the Veteran's (and Appellant's) statement that a blood transfusion in service caused him to contract hepatitis C, the preponderance of the evidence of record does not support this position.

The Board acknowledges that the Veteran, in support of his claim, submitted articles from the Internet that appear to indicate that hepatitis is a disease covered under the Fort McClellan Health Registry Act.  The Board finds that the articles are general in nature, do not specifically relate to the facts and circumstances surrounding this particular case, and are not accompanied by the opinion of any medical expert.  Further, although there have been bills introduced in Congress since 2010 to create a presumption of exposure to herbicides or other toxins for veterans stationed at Fort McClellan, these bills have not been passed or promulgated into law to date. Indeed, there is no current and validly-passed statute (or regulation promulgated to enforce such a statute) that identifies a causal link between exposure to herbicides or other toxins and the development of diabetes in soldiers stationed at Ft. McClellan.  There thus exists no legally-binding registry of "exposed" Veterans and herbicide exposure is not presumed for Fort McClellan.

The Board further finds that there is no competent (medical) evidence that directly addresses the matter of a nexus between the Veteran's hepatitis C and his service, to include as due to asbestos or chemical exposure.  The Board notes that the Veteran's private oncologist stated that his hepatitis C was "apparently acquired" after a blood transfusion.  However, as discussed, there is no evidence to support the statements that the Veteran had a blood transfusion in service.  Further, this opinion is couched in speculative terms and therefore cannot support the claim.  During the July 2015 videoconference hearing, the undersigned advised the Appellant as to the type of evidence that would support a grant of service connection; to date, no additional medical opinion has been provided.

In written statements of record as well as during her July 2015 Board hearing, the Veteran and Appellant have asserted that the Veteran was exposed to various chemicals and herbicides, including Agent Orange, during active service at Fort McClellan, and to asbestos in Germany.  The Appellant here has provided no more than her bare assertions that the Veteran was exposed to asbestos, Agent Orange, and other chemicals.  She has not provided dates or specific facts of the Veteran's alleged exposure.  Her bare assertions are not presumed to be either competent evidence or credible evidence.  Without some description of the details of the exposure such as would allow the Board to determine whether exposure was even possible, the Board must find that the Veteran was not exposed to asbestos, Agent Orange, or other herbicides/chemicals in service.  Further, there is no evidence that would relate such exposure to the Veteran's hepatitis C.

Service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Appellant has not - despite being afforded opportunities - provided either medical evidence and/or an opinion demonstrating a relationship between the Veteran's hepatitis C and his service.   In sum, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hepatitis C is not warranted.  38 U.S.C.A. § 38  U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


Service Connection for Diabetes Mellitus

In his December 2009 claim, the Veteran claimed that his diabetes was due to asbestos exposure from his barracks in Amberg, Germany and at Fort McClellan, Alabama.  He later submitted internet articles addressing chemical exposure at Fort McClellan, Alabama, where he was later stationed.  

A September 2006 private treatment record noted a "recent" diagnosis of diabetes mellitus, type II, with the Veteran "now" on metformin and glyburide.  

During the July 2015 videoconference hearing, the Appellant testified that the Veteran began receiving treatment for diabetes in 1979 or 1980 and that he was told by his physician that he did not have the risk factors for diabetes.  She further testified that no doctor has opined whether his diabetes was related to service and that those earlier treatment records are no longer available. 

In an August 2015 statement (received by VA in September 2015), the Appellant alleged that the Veteran was exposed to different toxic chemicals, such as depleted uranium, sarin gas, mustard gas, and various other bacterial, nerve, and chemical agents, while at Fort McClellan, in addition to asbestos exposure in the barracks in Germany and Fort McClellan.  She apparently seeks to attribute the Veteran's diabetes to exposure to such chemicals.  She again confirmed that the Veteran's earlier private treatment records have been destroyed.  She included two pay receipts from January and February 1997 as evidence that the Veteran received treatment for this disability prior to 2001; however, the pay receipts only confirm that payments of $40 were made to a medical facility and do not indicate the type of treatment provided or what, if any, diagnoses were made.  

It is not in dispute that the Veteran received treatment for, and had a diagnosis of, diabetes during his lifetime.  What the Appellant must show, however, to establish service connection for such is that it is directly or otherwise related to the Veteran's service.  His STRs are silent for any history, complaints, findings, treatment, or diagnosis of diabetes during active service.   According to his July 1980 service separation report of medical examination, his sugar urinalysis was reported to be negative; in his report of medical history, he denied sugar or albumin in urine and frequent or painful urination.  He reported that he was in "good health."  Further, an October 1982 service report of medical examination also notes that his sugar analysis was negative and that his blood sugar was 90 mg/dl.  [In his original claim of service connection, the Veteran stated that he left active service in 1980 and subsequently served in the Reserves until 1984.]  Although the Appellant claims that the Veteran's diabetes was diagnosed in either 1979 or 1980, the Board finds that the contemporaneous medical evidence contradicts this assertion as sugar analysis was negative in service and remained negative several years thereafter.  

The Board acknowledges that the Veteran, in support of his claim, submitted articles from the Internet that appear to indicate that diabetes is a disease covered under the Fort McClellan Health Registry Act.  The Board finds that the articles are general in nature, do not specifically relate to the facts and circumstances surrounding this particular case, and are not accompanied by the opinion of any medical expert.  Further, although there have been bills introduced in Congress since 2010 to create a presumption of exposure to herbicides or other toxins for veterans stationed at Fort McClellan, these bills have not been passed or promulgated into law to date. There thus exists no legally-binding registry of "exposed" Veterans and herbicide exposure is not presumed for Fort McClellan.

The Board finds that there is no competent (medical) evidence that directly addresses the matter of a nexus between the Veteran's diabetes and his service, to include as due to asbestos or chemical exposure.  In written statements of record as well as during her July 2015 Board hearing, the Veteran and Appellant have asserted that the Veteran was exposed to various chemicals and herbicides, including Agent Orange, during active service at Fort McClellan, and to asbestos in Germany.  The Appellant here has provided no more than her bare assertions that the Veteran was exposed to asbestos, Agent Orange, and other chemicals.  She has not provided dates or specific facts of the Veteran's alleged exposure.  Her bare assertions are not presumed to be either competent evidence or credible evidence.  Without some description of the details of the exposure such as would allow the Board to determine whether exposure was even possible, the Board must find that the Veteran was not exposed to asbestos, Agent Orange, or other herbicides/chemicals in service.  Further, there is no evidence that would relate such exposure to the Veteran's diabetes.

Service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Appellant has not - despite being afforded opportunities - provided either medical evidence and/or an opinion demonstrating a relationship between the Veteran's diabetes and his service.  

The preponderance of the evidence is against a finding that diabetes mellitus was manifested in service or in the first postservice year.  Diabetes was not clinically noted in the record post-service prior to 2006 (many years after separation from service) when it was described as a "recent" diagnosis.  Thus, the evidence, including the Veteran's own statements during service and many years thereafter, is against a finding of diabetes mellitus in service and continuity since.  The separation examination and post-service 1982 examination from his period in the Reserves reflect the Veteran's denial of a history of symptoms associated with diabetes as well as negative laboratory findings.  This evidence weighs against a finding of chronicity in service and continuity since.  Further, the medical evidence is against a finding that diabetes manifested within a year of separation (as medical records dated several years after service were negative for sugar analysis).  In sum, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for diabetes is not warranted.  38 U.S.C.A. § 38  U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


Service Connection for Depression

A threshold legal requirement for substantiating a claim of service connection (whether direct or secondary) is that there must be evidence that the Veteran actually has the disability for which service connection is sought.  38 U.S.C.A.         §§ 1110, 1131; 38 C.F.R. § 3.310.  Here, the evidence does not show that the Veteran had at any time during the pendency of this claim a diagnosis of depression or any other psychiatric disability.   Absent competent evidence of a such a diagnosis, there can be no valid claim of service connection for such a disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).   The Board further notes that the Veteran is not service-connected for any disability.  38 C.F.R. § 3.310.  Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for depression is denied.


ORDER

Service connection for hepatitis C is denied.

Service connection for diabetes mellitus is denied.

Service connection for depression, to include as secondary to hepatitis C and/or diabetes mellitus, is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


